Citation Nr: 0114352	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-20 882	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $4,745.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to March 
1959.  He died on June [redacted], 1999.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2000 decision by the Committee on Waivers 
and Compromises (Committee) of the Roanoke, Virginia Regional 
Office (RO).  A notice of disagreement was received in July 
2000.  


FINDINGS OF FACT

1.  The appellant applied for VA improved pension benefits in 
July 1999, at which time she indicated that she was not in 
receipt of any income, and indicated that she was not 
receiving and had not applied for any benefits from the 
Social Security Administration (SSA).

2.  The appellant was awarded improved death pension benefits 
in August 1999, effective July 1, 1999, and was informed that 
improved death pension was, essentially, an income based 
program, and that she was obligated to report changes in 
income immediately.  

3.  In an Improved Pension Eligibility Verification Report 
(EVR) received in February 2000, the appellant indicated that 
she received $6,456.68 in employment wages from July through 
December 1999, was receiving SSA benefits in the amount of 
$2,634 (apparently, per year), and had received or was 
receiving other income totaling over $8,000. 

4.  In May 2000, the RO retroactively terminated the 
appellant's pension benefits effective July 1, 1999, creating 
an overpayment in the amount of $4,745. 

5.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment in question but 
was solely at fault in its creation by her failure to report 
income received from July 1999 until February 2000.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the appellant, inasmuch as she accepted 
benefits to which she was not entitled.

7.  Repayment of the debt would not defeat the purpose of the 
VA pension program.

8.  Repayment of a portion of the debt - specifically, $2,000 
- would not deprive the appellant of the basic necessities of 
life; however, recovery of the full amount of the debt may 
deprive the appellant of the basic necessities of life. 


CONCLUSIONS OF LAW

1.  The appellant was free from fraud, misrepresentation, and 
bad faith in the creation of the overpayment; however, 
recovery of a portion of the $4,745 overpayment of improved 
pension benefits, in the amount of $2,000, would not be 
against the principles of equity and good conscience.  Thus, 
recovery of $2,000 of the overpayment is not waived.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963, 1.965 (2000).

2.  The recovery of a portion of the $4,745 overpayment of 
improved death pension benefits, in the amount of $2,745, 
would be against equity and good conscience and, therefore, 
may be waived. 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA improved death pension is a 
benefit payable by the VA to surviving spouses of veterans of 
a period of war because of disability, and is an income based 
program.  Basic entitlement exists if, among other things, 
the spouse's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. §§ 3.3(b)(4) 
(2000).  The maximum death pension rate is established 
pursuant to this law, and, for example, effective from 
December 1, 1998, the established annual rate (income 
limitation) for a surviving spouse was $5,844.  See VA Manual 
M 21-1, Part 1, Appendix A. 

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2000).  

A review of the record reveals that in July 1999 the 
appellant filed a claim for VA improved pension benefits, and 
on her application indicated that she was not in receipt of 
any income from any sources, to include from earnings, and 
indicated that she was not receiving and had not applied for 
any benefits from the SSA.  Thereafter, in August 1999, the 
appellant was awarded improved pension benefits, effective 
July 1, 1999; the award took into account her receipt of $255 
from SSA which represented a lump sum death benefit 
(apparently, the RO contacted SSA and was informed of this 
payment and that the appellant had not filed for widow's 
benefits).  

In the August 1999 award letter (and in the VA Form 21-8767 
attachment), the appellant was informed that improved death 
pension was, essentially, an income based program, that she 
was obligated to report changes in income immediately; it was 
specifically pointed out in the letter that prompt 
notification could prevent or reduce any overpayment.  A copy 
of form VA 21-8767 was also attached to a December 1999 
letter which informed the appellant that her award was being 
amended due to her receipt of no countable income; the 
appellant was again informed that improved death pension was 
an income based program and that she was obligated to report 
changes in income immediately. 

In an EVR received in February 2000, the appellant indicated 
that she received $6,456.68 in employment wages from July 
through December 1999, was receiving SSA benefits in the 
amount of $2,634 (apparently, per year), and had received or 
was receiving other income totaling over $8,000.  She also 
noted previously unreported assets, including $200 cash, 
$2,000 in a retirement account, and $1.51 in an interest 
bearing account.  

Thereafter, in May 2000, the RO retroactively terminated the 
appellant's pension benefits from July 1, 1999, which created 
an overpayment in the amount of $4,745.  In a Financial 
Status Report (FSR) received in late May 2000, the appellant 
requested a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the Committee for 
further action.  

In a June 2000 decision, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the overpayment at issue (i.e. 
that a statutory bar to waiver does not exist under 38 
U.S.C.A. § 5302(c) (West 1991 & Supp. 2000)).  However, the 
Committee denied the appellant's request for waiver on the 
basis that that she was at fault in the creation of the 
overpayment and found that financial hardship was not shown 
to exist.  As such, the Committee essentially found that 
collecting the overpayment would not be against the 
principles of equity and good conscience, and the appellant's 
request for waiver was denied. 

The Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2000).  However, to dispose of this matter on 
appeal, the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

With regard to "fault," the Board points out that, as noted 
above, the August  and December 1999 award letters, with 
attachments, notified the appellant that her pension was 
based on her reported income and that she was obligated to 
report any changes in family income immediately.  Despite 
such notice, the appellant did not inform the RO of her 
receipt of employment income, SSA benefits, or other income, 
until February 2000.  The Board also notes that it is clear 
that the appellant was less than forthright in providing 
accurate information on her July 1999 application (for 
example, she had indicated that she had not applied for SSA 
benefits, when it is clear that she was either receiving them 
at the time or was about to receive them - demonstrating that 
she had at least applied for same).  As such, the Board finds 
that the appellant, and not VA, was solely at fault in the 
creation of the debt.  

The Board points out that the VA, in what the Board considers 
a timely manner, adjusted the appellant's award after it was 
discovered that she had been in receipt of income in 1999.  
As such, the Board finds that the appellant, and not VA, was 
at fault for the debt created in this case.  The appellant 
continued to accept VA pension benefits she knew (or at the 
very least, should have known) she was not entitled to 
receive. 

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  According to a FSR (VA Form 20-5655) received 
in May 2000, the appellant's monthly income totaled $1,088, 
her expenses $1,368, for a deficit of $280.  She also 
reported having $1,893 in a joint bank account, and stock and 
bonds worth $8,338.  She noted that she had no debts.  The 
appellant more recently stated, in her September 2000 
substantive appeal (VA Form 9), that she had retired from 
employment, and that the assets noted in the FSR were being 
depleted.  

Given the above information (and, assuming the veracity of 
the information), the Board finds that the recovery of a 
portion of the overpayment would not result in undue 
financial hardship on the appellant and deprive her of the 
basic necessities of life, but that recovery of the full 
amount would result in such hardship.  

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a) (2000), taken alone, does not persuade the Board 
that the Government should forego its right to collection of 
the indebtedness in this instance.  The Board finds that 
recovery of the overpayment would not defeat the purpose of 
the death pension program, which is intended to provide 
financial support to needy widows and their dependents and 
which is based on a calculation of all countable income, and 
requires complete disclosure from the pension recipients; and 
in this case, as noted, the appellant has been less than 
forthright in disclosing her income.  Similarly, failure to 
recover the overpayment would result in unjust enrichment, 
since the appellant was paid benefits to which she was not 
entitled during the relevant time period.  

There is no specific allegation or suggestion in the record 
that the appellant changed her position to her detriment, so 
as to make recovery of the overpayment against the standard 
of equity and good conscience. 

However, despite the fact that the appellant was solely at 
fault in the creation of the debt, that recovery of the 
overpayment would not defeat the objective of the program, 
and that a waiver of recovery of the overpayment would result 
in the appellant's unjust enrichment, it is the Board's 
judgment that the circumstances in this case, particularly 
the appellant's reported financial situation, indicate a need 
for reasonableness and moderation in the exercise of the 
Government's right to collect the debt charged to her.  

That said, the Board concludes that recovery of the full 
amount of the overpayment, $4,745.00, would be against equity 
and good conscience.  However, the Board finds that the 
appellant should be required, and is able, to repay a portion 
of the debt.  Therefore, waiver of recovery of the 
overpayment of improved death pension benefits in the amount 
of $2,745.00, is in order. 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000). 

However, the Board finds that the facts of this case do not 
demonstrate that recovery of $2,000 of the full amount of the 
overpayment would be against the principles of equity and 
good conscience.  38 C.F.R. §§ 1.963, 1.965 (2000).  Thus, 
the Board concludes that a waiver of recovery of $2,000 of 
the overpayment of improved death pension benefits at issue 
in this appeal is not warranted.  

It is pointed out that partial waiver such as the one granted 
here has been found to be within the Board's discretion.  See 
Smith v. Derwinski, 1 Vet. App. 267 (1991).  

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim for a waiver 
of recovery of an overpayment in this matter.  However, by 
virtue of the August 2000 Statement of the Case, the 
appellant has been given notice of the evidence necessary to 
support the claim.  The Board finds the duty to assist the 
appellant in the development of the claim under the VCAA has 
been met.  


ORDER

Entitlement to a waiver of recovery of a portion of the 
overpayment of VA improved death pension benefits, in the 
amount of $2,745.00, is granted.

Waiver of recovery of $2,000 of the overpayment of improved 
death pension benefits is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

